Exhibit 10.1


SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (this “Agreement”) is by and between Basic
Energy Services, Inc. (the “Company”) and Thomas Monroe Patterson (the
“Individual”).


RECITALS


WHEREAS, the Individual has been employed by the Company as its President and
Chief Executive Officer.


WHEREAS, the Company and the Individual previously entered into that certain
Amended and Restated Employment Agreement dated as of May 1, 2013 as amended by
that certain Amendment to Amended and Restated Employment Agreement between the
parties dated as of October 24, 2016, that certain Amendment to Employment
Agreement between the parties dated as of January 1, 2019 and that certain
Amendment to Employment Agreement between the parties dated as of August 2, 2019
(together, the “Employment Agreement”).


WHEREAS, the Company and the Individual have mutually agreed to terminate the
Individual’s employment with the Company effective as of the Separation Date (as
defined below).
    
WHEREAS, the parties desire to enter into this Agreement to reflect their mutual
undertakings, promises, and agreements concerning the termination of the
Individual’s employment with the Company and payments and benefits to the
Individual upon or by reason of such termination.


NOW THEREFORE, in exchange for the valuable consideration paid or given under
this Agreement, the receipt, adequacy, and sufficiency of which is acknowledged,
the parties knowingly and voluntarily agree to the following terms:


TERMS


1.
Separation Date; Effect of Separation; Definition of Affiliate. Unless
terminated earlier in accordance with paragraph 2 below, the Individual’s
employment with the Company shall terminate by mutual agreement of the parties
effective as of the earlier of (a) January 31, 2020 or (b) such earlier date
chosen by the Board of Directors of the Company (the “Board”) in its sole
discretion. The final day of the Individual’s employment with the Company shall
be referred to as the “Separation Date” for purposes of this Agreement. The
parties agree that this Agreement shall constitute the Notice of Termination
required under Section 7 of the Employment Agreement and that no additional
notice of the termination of the Individual’s employment with the Company on the
Separation Date shall be required under the Employment Agreement or otherwise.
Effective as of the Separation Date, the parties agree that the Individual shall
voluntarily resign, and does hereby voluntarily resign, from all corporate,
board, and other offices and positions if any, he held with the Company and its
affiliates and their employee benefit plans. For purposes of this Agreement,
“affiliate” means, with respect to the Company, any person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, the Company. As of the Separation Date, the
Individual shall also experience a “separation



-1-

--------------------------------------------------------------------------------

Exhibit 10.1


from service” from the Company and its affiliates within the meaning of Section
409A of the Internal Revenue Code of 1986 (the “Code”), as amended (“Section
409A”).


2.
Duties and Responsibilities During and After Transition Period.



a.
Transition Period. During the period between August 31, 2019 and the Separation
Date (the “Transition Period”), the Individual shall continue to perform his
customary duties, responsibilities, and authorities under the Employment
Agreement and cooperate fully and completely with the Company and the Board, at
their request, in all matters in which they request assistance, including
without limitation in all matters relating to the performance and transition of
his duties, responsibilities, and authorities for the Company and its
affiliates. This obligation includes but is not limited to the Individual
promptly responding to telephone calls, e-mails, text messages, and other
communications from the Board, the Company, and its employees and meeting with
the Board and employees of the Company at reasonable times upon their request,
and promptly providing any reasonably requested assistance and performing any
reasonably requested duties to the best of his ability. At any time during the
Transition Period, upon request by the Board, the Individual shall resign as
President and Chief Executive Officer of the Company and shall assume such other
position with the Company as requested by the Board to provide services to the
Company related to his former duties, responsibilities, and authorities. The
date of any such resignation shall be considered the “Step-Down Date” for
purposes of this Agreement. In addition to the other conditions in this
Agreement, the Company’s obligation to provide the Severance Benefits (as
defined below) to the Individual is subject to the conditions that, prior to the
Separation Date, the Company not terminate the Individual’s employment for Cause
(as defined in the Employment Agreement) and that, prior to the Separation Date,
the Individual not voluntarily resign without Good Reason (as defined in the
Employment Agreement). If prior to the Separation Date the Company terminates
the Individual’s employment for Cause or the Individual resigns without Good
Reason, then, notwithstanding any other provision of this Agreement, the Company
shall have no obligation to provide the Individual with the Severance Benefits
but all other provisions of this Agreement shall remain in full force and
effect. The Company represents and warrants to the Individual that, as of the
date it signs this Agreement, it has no intent to terminate the Individual’s
employment for Cause. The Individual shall and hereby does waive any right or
claim that he may have to assert that changes to the terms and conditions of his
employment provided for by this Agreement, including without limitation the
changes in this Agreement to his title, compensation, duties, responsibilities,
and authorities, constitute Good Reason (either under the Employment Agreement
or any Award Agreement) to terminate his employment with the Company.
Notwithstanding any other provision of this Agreement, (i) the level of services
that the Individual shall be required to provide to the Company during the
Transition Period shall be no less than 25% of the average level of services he
performed for the Company in the 36 months preceding the Effective Date and (ii)
the Individual’s Base Salary (as defined in the Employment Agreement) following
the Step-Down



-2-

--------------------------------------------------------------------------------

Exhibit 10.1


Date shall be reduced and paid on a prorated basis depending on the level of
services that the Individual actually provides to the Company following the
Step-Down Date.


b.
Post-Termination Consulting Period. Following the Separation Date until December
31, 2021 (the “Consulting Period”), the Individual shall, as requested from time
to time by the Company with advance notice, provide consulting services
requested by the Company or the other Released Parties (as defined below)
related to his former duties, responsibilities, and authorities for the Company
and the other Released Parties, and to be available by e-mail (including from
his personal e-mail account if necessary) or telephone to answer questions and
provide advice and counsel in matters related to his former duties,
responsibilities, and authorities for the Company and the other Released
Parties. For all consulting services provided other than de minimis telephone,
e-mail, or text communications of less than five minutes per day, the Individual
shall be paid $346.63 per hour (the “Consulting Compensation”). If the
Individual provides consulting services under this subparagraph during the
Consulting Period, the Company shall reimburse him, upon submission of
substantiating documentation, for necessary and reasonable out-of-pocket
expenses incurred by him as a result of such services (not including attorneys’
fees). The Individual shall perform all consulting services during the
Consulting Period as an independent contractor and not as an employee of the
Company. The Individual shall not during the Consulting Period or thereafter
represent in any manner, express or implied, that he is an employee, legal
representative, partner, affiliate, or joint venture partner of the Company or
any of the other Released Parties. This Agreement does not represent a
continuing working relationship between the parties during the Consulting
Period. Nothing in this Agreement shall be construed to confer upon the
Individual during the Consulting Period any authority to bind, commit, or make
warranties for the Company or any of the other Released Parties to any third
party in any way without the express written consent of the Company, which
consent shall set forth the specific purpose for which it is given. The Company
shall provide such access to its information and property during the Consulting
Period as may be reasonably required in order to permit the Individual to
perform his consulting services under this Agreement. For the avoidance of
doubt, the Individual shall not be entitled to any Consulting Compensation for
any cooperation he provides pursuant to subparagraph 8(d) below. Notwithstanding
any other provision of this Agreement, the level of consulting services that the
Individual may be required to provide to the Company during the Consulting
Period shall be no more than 20% of the average level of services he performed
for Company in the 36 months preceding the Separation Date.



3.
Termination of Employment Agreement and Continuing Obligations; Length of
Non-Solicitation and Non-Competition Restrictions; and Amendment of
No-Recruitment Restriction. The Employment Agreement shall be terminated without
further action of the parties as of the Separation Date. Accordingly, as of the
Separation Date, the Company and its affiliates shall have no further
liabilities, obligations, or duties to the Individual, and the Individual shall
forfeit all remaining rights and benefits, under the Employment Agreement,
except as provided in this Agreement. Notwithstanding the previous two
sentences, the



-3-

--------------------------------------------------------------------------------

Exhibit 10.1


post-termination rights and obligations of the parties which continue by their
terms under the Employment Agreement, including without limitation under 9 (No
Mitigation), 11 (Secret and Confidential Information), 12 (Duty to Return
Company Documents and Property), 14 (Inventions and Other Works), 15
(Non-Solicitation Restrictions), 16 (Non-Competition Restrictions), 17
(No-Recruitment Restriction), 18 (Tolling), 19 (Reformation), 22 (Remedies), 23
(Withholdings; Right of Offset), 24 (Nonalienation), 25 (Incompetent or Minor
Payees), 26 (Indemnification), 27 (Severability), 29 (Choice of Law), 30
(Arbitration), 31 (Binding Effect: Third Party Beneficiaries), 32 (Entire
Agreement; Amendment and Termination), 33 (Survival of Certain Provisions), 34
(Waiver of Breach), and 35 (Successors and Assigns) of the Employment Agreement
(together, the “Continuing Obligations”), shall continue in full force and
effect according to their terms notwithstanding the termination of the
Individual’s employment with the Company, the termination of the Employment
Agreement, or the execution of this Agreement. The Individual acknowledges and
agrees that he has fully complied with such Continuing Obligations at all times
before he signs this Agreement and that he intends to, and shall, fully comply
with such Continuing Obligations after he signs this Agreement. Finally, the
parties agree that (a) the post-termination length of the non-solicitation
restriction under Section 15 of the Employment Agreement and the Non-Competition
restrictions under Section 16 of the Employment Agreement shall be 24 months
following the earlier of the Step-Down Date or the Separation Date; (b) the
geographic scope of the Non-Competition restrictions under Section 16 of the
Employment Agreement shall hereby be amended and limited to any county within
the United States where the Company or its affiliates are conducting any
business or providing any services to any customers as of the Separation Date;
and (c) Section 17 of the Employment shall hereby be deleted and replaced with
the following amendment:


“No-Recruitment Restriction. Executive agrees that during the Employment Period,
and for a period of two (2) years from the earlier of the Step-Down Date or the
Separation Date (as such terms are defined in that certain Separation and
Release Agreement between the parties), Executive will not, either directly or
indirectly, or by acting in concert with others, hire any employee of the
Company or an Affiliate or person who was an employee of the Company or an
Affiliate within the preceding six months unless such employee’s employment was
terminated by the Company without cause (as determined by the Company in its
sole discretion), or solicit or influence or seek to solicit or influence, any
employee of the Company or any Affiliate to terminate, reduce or otherwise
adversely affect his or her employment with the Company or any Affiliate.
Notwithstanding the restriction in the previous sentence, Executive may contact
the Company if he is interested in hiring any person who is an employee of the
Company or was an employee of the Company within the preceding six months to
seek a waiver of such restriction and/or any restriction in the employee’s
employment agreement, if any.”


In consideration of these amendments, the Individual shall and hereby does waive
any right to (a) file any declaratory judgment or similar action seeking to
declare unenforceable any of his obligations or covenants under Sections 14
(Inventions and Other Works), 15 (Non-


-4-

--------------------------------------------------------------------------------

Exhibit 10.1


Solicitation Restrictions), 16 (Non-Competition Restrictions), 17
(No-Recruitment Restriction), 18 (Tolling), 19 (Reformation), or 22 (Remedies)
of the Employment Agreement or challenge the validity of such obligations or
covenants; or (b) otherwise contest the enforceability of any such obligations
or covenants in any action or effort by the Company to enforce any such
obligations or covenants against him.


4.
Final Pay and Benefits. In full accordance with Section 6(a) of the Employment
Agreement, the Individual shall receive the payments and benefits which are
summarized in the following table and below in accordance with the existing
policies of the Company, pursuant to his employment with the Company and his
participation in its employee benefit plans.



Form of Compensation
Amount
Payment Date
Base Salary
Before the Step-Down Date, $27,730.77 per pay period payable and, following the
Step-Down Date, the amount of the prorated Base Salary provided for above per
pay period payable through the Separation Date.
On the pay periods during the Transition Period, and then final payment on or
within six days after the Separation Date.
Accrued Unused Paid Time Off (PTO)
$55,459.65 (estimated) payable through Separation Date.
On or within six days after the Separation Date.
2019 Performance Bonus
$240,000.00 payable for 2019 performance as of September 1, 2019. However, the
Company shall recalculate the bonus on the earlier of (1) December 31, 2019 and
(2) the Separation Date.
On or within six days after the Separation Date if the Separation Date is after
December 31, 2019, but within 10 days following the six-month anniversary of the
Separation Date if the Separation Date is before January 1, 2020.
Deferred Compensation
$567,886.98 (estimated) payable through Separation Date.
According to the Individual’s distribution election but not sooner than six
months following the Separation Date.
Reimbursement of Attorneys’ Fees
Up to $20,000.00 for reasonable attorneys’ fees incurred in reviewing this
Agreement.
Within 30 days after submission of appropriate substantiating documentation.



a.
Final Pay and Pay for Accrued Unused PTO. The Individual shall be entitled to
payment equal to (i) his regular Base Salary (as defined in the Employment
Agreement) through the Separation Date, and (ii) all accrued but unused Paid
Time Off (PTO) as of the Separation Date. These payments are subject to
applicable taxes and withholdings and shall be delivered to the Individual on or
before six days following the Separation Date. The Bonus (as defined in the
Employment Agreement) as of September 1, 2019 is $240,000.00, but shall be
recalculated by the Company upon the earlier of (i) December 31, 2019 and (ii)
the Separation Date,



-5-

--------------------------------------------------------------------------------

Exhibit 10.1


and the recalculated amount shall be paid to the Individual on or before six
days following the Separation Date if the Separation Date is after December 31,
2019, but within 10 days following the six-month anniversary of the Separation
Date if the Separation Date is before January 1, 2020. Other than as provided in
this paragraph and in paragraph 5 below, the Individual shall not receive any
commissions, bonuses, or other forms or remuneration or compensation in
connection with his employment with the Company or any other arrangement with
the Company or its affiliates after the Separation Date.


b.
Vested Benefits under 401(k) Plan and Executive Deferred Compensation Plan.
Following the Separation Date, the Individual shall receive distribution of his
vested benefits under the Basic Energy Services 401(k) Plan (the “401(k) Plan”)
in accordance with the terms of the 401(k) Plan or as otherwise required by
applicable law. Following the Separation Date, the Individual shall receive
distribution of his vested benefits under the Basic Energy Services, Inc.
Executive Deferred Compensation Plan (the “EDC Plan”) in accordance with the
terms of the EDC Plan or as otherwise required by applicable law. The Individual
acknowledges and agrees that he will not participate in the EDC Plan with
respect to the 2020 Plan Year.



c.
Right to Continue Certain Insurance Benefits. The Individual shall have the
right to continue after the Separation Date his group health, dental, and vision
insurance benefits, if any, for himself and his dependents, at his own expense
(except as provided in paragraph 5 below) in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The Individual should
complete an insurance continuation election form, which will be furnished to him
under separate cover, and timely return it if he wishes to apply to continue his
insurance coverage under COBRA.



d.
Reimbursement of Business Expenses. The Individual shall be entitled to receive
reimbursement of reasonable business expenses properly incurred by him in
accordance with Company policy before the Separation Date. Any such
reimbursement must be based on substantiating documentation provided by the
Individual within 30 days after the Separation Date. Payment of any such
reimbursement shall be made within 30 days of the Individual submitting the
substantiating documentation.



e.
Reimbursement of Attorneys’ Fees. To assist the Individual in his review of this
Agreement, the Company shall, within 30 days after submission of appropriate
substantiating documentation (which shall be submitted within 30 days following
the Separation Date), reimburse him for reasonable attorneys’ fees up to
$20,000.00 incurred by him in consultations related to this Agreement.



f.
Equity Awards. The Individual acknowledges receiving the following equity
incentive awards from the Company (the “Equity Awards”), which remain
outstanding immediately prior to the Separation Date, subject to the terms and



-6-

--------------------------------------------------------------------------------

Exhibit 10.1


conditions of the corresponding award agreements described below (together, the
“Award Agreements”):
Equity Award
Shares Subject to Award
Vested/Unvested Shares (determined as of January 31, 2020)
Award Agreement
Timed-Based Stock Options (“TBSOs”)
100,368
100,368/0
Time-Based Stock Option Award Agreement effective as of December 23, 2016 (the
“2016 TBSO Award Agreement”)
Performance-Based Stock Options (“PBSOs”)
100,368
66,845/33,523
Performance-Based Stock Option Award Agreement effective as of February 22, 2017
(the “2017 PBSO Award Agreement”)
Performance-Based Restricted Stock Units






Performance-Based Restricted Stock Units (collectively “PBRSUs”)
250,920










44,615
167,280/83,640










0/44,615
Performance-Based Restricted Stock Unit Award Agreement effective as of February
22, 2017 (the “2017 PBRSU Award Agreement”)


Performance-Based Restricted Stock Unit Award Agreement effective as of February
8, 2018 (the “2018 PBRSU Award Agreement”)
Time-Based Restricted Stock Units (“TBRSUs”)
44,615
14,872/29,743
Time-Based Restricted Stock Unit Award Agreement effective as of February 8,
2018 (the “2018 TBRSU Award Agreement”)
Time Vesting Restricted Stock (“TVRS”)
115,905
0/115,905
Restricted Stock Award Agreement (Time Vesting) effective as of May 15, 2019
(the “2019 TVRS Award Agreement”)
Performance-Based Phantom Shares (“PBPSs”)
231,810
0/231,810
Performance-Based Phantom Share Award Agreement effective as of May 15, 2019
(the “2019 PBPS Award Agreement”)
Time-Based Phantom Shares (“TBPSs”)
115,905
0/115,905
Time-Based Phantom Share Award Agreement effective as of May 15, 2019 (the “2019
TBPS Award Agreement”)



The TBSOs, PBSOs, PBRSUs and TBRSUs are subject to the terms and conditions of
the applicable Award Agreements and the Basic Energy Services, Inc. Management
Incentive Plan adopted by the Company effective as of December 23, 2016 (the
“MIP”). The PBPSs, TBPSs and TVRS are subject to the terms and conditions of the
applicable Award Agreements and the Basic Energy Services, Inc. 2019 Long Term
Incentive Plan adopted by the Company effective as of May 14, 2019 (the “LTIP”).
The Individual acknowledges and agrees that, except as otherwise provided
herein, his right to any part of the Equity Awards, whether vested or


-7-

--------------------------------------------------------------------------------

Exhibit 10.1


unvested, shall continue to be governed by the applicable Award Agreements and
the MIP or LTIP, as applicable.


The Individual acknowledges and agrees that as a result of his mutually agreed
upon voluntary resignation all Equity Awards to the extent unvested immediately
prior to the Separation Date shall be forfeited as of the Separation Date. The
Individual acknowledges and agrees that all PBRSUs and TBRSUs which vested prior
to the Separation Date have been settled in full. The Individual acknowledges
and agrees that all PBSOs and TBSOs which vested prior to the Separation Date
shall remain exercisable for 90 days following the Separation Date and then
expire. Notwithstanding any provision of this Agreement or any Award Agreement
to the contrary, the Individual acknowledges and agrees that no Equity Award
will vest on or before the Separation Date to a greater extent than reflected in
the above table.


By signing below, the Individual also acknowledges and agrees that he has no
rights in any equity or equity-related interests in the Company or its
affiliates other than the Equity Awards described above and any stock of the
Company owned by the Individual as of the Separation Date either in his capacity
as an investor of the Company or as a result of such stock being granted by the
Company to him in connection with his employment and vested as of the Separation
Date.


Finally, the parties acknowledge and agree that all of their post-termination
rights and obligations which continue by their terms under the Award Agreements,
including without limitation under Sections 8 (Restrictive Covenant) and 9
(Miscellaneous) of the 2019 PBPS Award Agreement; Sections 6 (Restrictive
Covenant) and 7 (Miscellaneous) of the 2019 TBPS Award Agreement; Sections 8
(Restrictive Covenant) and 9 (Miscellaneous) of the 2018 PBRSU Award Agreement;
Sections 6 (Restrictive Covenant) and 7 (Miscellaneous) of the 2018 TBRSU Award
Agreement; Section 7 (Miscellaneous) of the 2017 PBRSU Award Agreement; Sections
6 (Period of Exercise), 7 (Exercise of Options), 8 (Payment for Shares), 9
(Adjustment to Options) and 10 (Miscellaneous Provisions) of the 2017 PBSO Award
Agreement; and Sections 5 (Period of Exercise), 6 (Exercise of Options), 7
(Payment for Shares), 8 (Adjustment to Options) and 9 (Miscellaneous) of the
2016 TBSO Award Agreement, shall constitute part of the Continuing Obligations
for purposes of this Agreement and therefore shall continue in full force and
effect according to their terms notwithstanding the termination of the
Individual’s employment with the Company, the termination of the Employment
Agreement, or the execution of this Agreement.


5.
Severance Benefits. Conditioned on the Individual’s timely execution, return,
and non-revocation of this Agreement; compliance with this Agreement’s terms and
conditions; and timely execution, return, and non-revocation of the Renewal and
Ratification of Release attached as Exhibit A to this Agreement (the
“Ratification”), the Company shall provide the Individual with the severance
benefits described in the following table and below (the “Severance Benefits”).





-8-

--------------------------------------------------------------------------------

Exhibit 10.1




Form
Amount
Payment Date
Severance Payment
$1,442,000.00.
Within 10 days following the six-month anniversary of the Separation Date.
COBRA Reimbursements
$30,600.00 (estimated).
Monthly within 30 days after submission of monthly substantiating premium
payment receipts; provided that reimbursements that would otherwise occur within
six months following the Separation Date shall be paid within 10 days following
the six-month anniversary of the Separation Date.
Additional Cash Payment
$200,000.00.
Within 10 days following the six-month anniversary of the Separation Date.



a.
Severance Payment. The Company shall pay the Individual an amount equal to
$1,442,000.00, minus applicable taxes and withholdings, as a severance payment
(the “Severance Payment”) in a lump sum within 10 days following the six-month
anniversary of the Separation Date.



b.
Additional Cash Payment. The Company shall pay the Individual an amount equal to
$200,000.00, minus applicable taxes and withholdings, as an additional cash
payment in a lump sum within 10 days following the six-month anniversary of the
Separation Date.



c.
COBRA Payments. The Company shall provide the Individual with after-tax
reimbursement of 100% of the COBRA premiums for up to 18 months after the
Separation Date or the date the Individual becomes eligible for group health
insurance coverage under another employer’s group health insurance plan,
whichever is sooner.



6.
Return of Property and Information. On or before the Separation Date, and at any
time upon request by the Company, the Individual shall promptly return to the
Company or the other Released Parties (as defined below) any and all items of
its or their property, including without limitation keys, all Confidential
Information (as defined in the Employment Agreement), badge/access card,
computers, software, cellular telephones, iPhones, blackberries, other personal
digital assistants, equipment, credit cards, forms, files, manuals,
correspondence, business records, personnel data, lists of employees, salary and
benefits information, customer files, lists of suppliers and vendors, price
lists, contracts, contract information, marketing plans, brochures, catalogs,
training materials, computer tapes and diskettes or other portable media,
computer-readable files and data stored on any hard drive or other installed
device, and data processing reports, and any and all other documents or property
which he has had possession of or control over during his employment and
consulting relationship with the Company or its affiliates. By signing below,
the Individual



-9-

--------------------------------------------------------------------------------

Exhibit 10.1


hereby consents to permitting the Company or its designee to remove (either
directly or via remote wiping) all Confidential Information (as defined in the
Employment Agreement) and other property belonging to the Company and its
affiliates from any electronic device owned or controlled by him. The
Individual’s obligations under this paragraph supplement, rather than supplant,
the Continuing Obligations. The Individual’s obligations under this paragraph
shall not apply to, and the Individual may retain copies of, personnel, benefit,
or payroll documents concerning only him. By signing below, the Individual
represents and warrants that he has fully complied with his obligations under
this paragraph before the Separation Date.


7.
Releases.



a.
Full and Final Release by Releasing Parties. The Individual, on behalf of
himself and his spouse (if any), other family members, heirs, successors, and
assigns (collectively, the “Releasing Parties”), hereby voluntarily, completely,
and unconditionally to the maximum extent permitted by applicable law releases,
acquits, waives, and forever discharges any and all claims, demands,
liabilities, and causes of action of whatever kind or character, whether known,
unknown, vicarious, derivative, direct, or indirect (individually a “Claim” and
collectively the “Claims”), that he or they, individually, collectively, or
otherwise, may have or assert against the Released Parties (as defined below) as
of the date the Individual signs this Agreement.



b.
Claims Included. This release includes without limitation any Claim arising out
of or relating in any way to (i) the Individual’s employment or the termination
of his employment with the Company or with the employment practices of any of
the Released Parties; (ii) any federal, state, or local statutory or common law
or constitutional provision that applies, or is asserted to apply, directly or
indirectly, to the formation, continuation, or termination of the Individual’s
employment relationship with the Company, including but not limited to the Age
Discrimination in Employment Act (“ADEA”); (iii) any contract, agreement, or
arrangement between, concerning, or relating to the Individual and any of the
Released Parties, and any termination of such contract, agreement, or
arrangement, including without limitation any Claim to any payments or other
compensation or benefits under the Employment Agreement not provided for in this
Agreement; (iv) the forfeiture of any Equity Awards pursuant to the terms and
conditions of the MIP, the LTIP and the applicable Award Agreement(s); or (v)
any other alleged act, breach, conduct, negligence, gross negligence, or
omission of any of the Released Parties.



c.
Claims Excluded. Notwithstanding any other provision of this Agreement, this
release does not (i) waive or release any Claim for breach or enforcement of
this Agreement or the Continuing Obligations; (ii) waive or release any right or
Claim that may not be waived or released by applicable law; (iii) waive or
release any right or Claim under the ADEA or otherwise that may arise after the
date this Agreement is signed by the Individual unless and until the Individual
executes and delivers the Ratification; (iv) prevent the Individual from
pursuing any administrative Claim for



-10-

--------------------------------------------------------------------------------

Exhibit 10.1


unemployment compensation or workers’ compensation benefits; or (v) waive or
release any right or Claim the Individual may have for indemnification under
applicable state or other law or the charter, articles of incorporation, or
by-laws of the Company, or under any indemnification agreement between the
Individual and the Company or insurance policy of the Company providing
directors’ and officers’ coverage for any lawsuit or Claim relating to the
period when the Individual was a director, officer, or employee of the Company;
provided, however, that (i) the Individual’s execution of this Agreement is not
a concession or guaranty that the Individual has any such right or Claim to
indemnification, (ii) this Agreement does not create any additional rights to
indemnification, and (iii) the Company retains any and all defenses it may have
to such indemnification or coverage.


d.
Definition of Released Parties. The “Released Parties” include (i) the Company;
(ii) any parent, subsidiary, or affiliate of the Company; (iii) any past or
present officer, director, or employee of the entities just described in
(i)-(ii), in their individual and official capacities; and (iv) any past or
present predecessors, parents, subsidiaries, affiliates, owners, equity holders,
members, managers, benefit plans, operating units, divisions, agents,
representatives, officers, directors, partners, employees, fiduciaries,
insurers, attorneys, successors, or assigns of the entities just described in
(i)-(iii).



e.
Permitted Activities. Notwithstanding any other provision of this Agreement but
subject to the Individual’s waiver in subparagraph 9(a) below, nothing in this
Agreement is intended to, or does, preclude the Individual from (i) contacting,
reporting to, responding to an inquiry from, filing a charge or complaint with,
communicating with, or otherwise participating in an investigation conducted by,
the Equal Employment Opportunity Commission, the Department of Labor, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission (“SEC”), or any other
federal, state, or local governmental agency, commission, or regulatory body;
(ii) giving truthful testimony or making statements under oath in response to a
subpoena or other valid legal process or in any legal proceeding; (iii)
otherwise making truthful statements as required by law or valid legal process;
(iv) engaging in any concerted or other legally protected activities; or (v)
disclosing a trade secret in confidence to a governmental official, directly or
indirectly, or to an attorney, if the disclosure is made solely for the purpose
of reporting or investigating a suspected violation of law.  Accordingly, the
Individual understands that he will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.  The Individual likewise understands that, if
he files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, he may disclose the Company’s trade secret(s) to his attorney
and use the trade secret information in the court proceeding, if he (i) files
any document containing the trade secret under seal;



-11-

--------------------------------------------------------------------------------

Exhibit 10.1


and (ii) does not disclose the trade secret, except pursuant to court order. In
accordance with applicable law and notwithstanding any other provision of this
Agreement, nothing in this Agreement or any of the Company’s policies or
agreements applicable to the Individual (i) impedes his right to communicate
with the SEC or any other governmental agency about possible violations of
federal securities or other laws or regulations or (ii) requires him to provide
any prior notice to the Company or obtain the Company’s prior approval before
engaging in any such communications.


f.
Limited Release by the Company. The Company, on behalf of itself and its
affiliates, hereby voluntarily, completely, and unconditionally to the maximum
extent permitted by applicable law releases, acquits, waives, and forever
discharges any and all Claims that it may have or assert against the Individual
as of the date the Company signs this Agreement. Notwithstanding any other
provision of this Agreement, the release in this subparagraph does not waive or
release any Claim (i) for breach or enforcement of this Agreement; (ii) for
failure to comply with the Continuing Obligations; (iii) relating to or arising
from any fraud, illegal acts or omissions, intentional or willful misconduct,
reckless misconduct, or gross negligence of the Individual; (iv) relating to or
arising from Individual’s actions or omissions, which were not known by the
Company’s Board (not including the Individual) as of the date the Company signs
this Agreement. The Company represents and warrants to the Individual that, as
of the date the Company signs this Agreement, it does not have any knowledge of
any Claims against him arising from or relating to the acts and omissions just
described in (i)-(iv).



g.
Renewal and Ratification of General Release. In further consideration of the
mutual promises and undertakings in this Agreement and as a condition to the
payment to the Individual of the Severance Benefits, the Individual shall sign
the Ratification, which is incorporated here by reference, between the
Separation Date and seven days after the Separation Date, not revoke the
Ratification between the date he signs it and seven days thereafter, and
immediately return a signed copy of the Ratification to the Chairman of the
Board’s Nominating and Corporate Governance Committee. The Company shall provide
the Ratification to the Individual to sign on or after the Separation Date.



8.
Non-Prosecution; Non-Disparagement; and Cooperation.



a.
Non-Prosecution. Except as requested by the Company, as permitted above or by
applicable law that may supersede the terms of this Agreement, or as compelled
by valid legal process, the Individual shall not (i) assist, cooperate with, or
supply information of any kind to any individual or private-party litigant or
their agents or attorneys concerning (A) the employment, terms and conditions,
or ending of the Individual’s or any other employee’s employment with the
Company or the employment practices of its affiliates; or (B) the business or
operations of the Company or its affiliates; or (ii) initiate or assist any
other person in connection with



-12-

--------------------------------------------------------------------------------

Exhibit 10.1


any investigation, inquiry, or any other action of any kind with respect to the
employment practices, businesses, or operations of the Company or its
affiliates.


b.
Non-Disparagement and Waiver of Related Rights. Except as requested by the
Company, as permitted above or by law that may supersede the terms of this
Agreement, or as compelled by valid legal process, the Individual shall not
before or after the Separation Date make to any other parties any statement,
oral or written, which directly or indirectly impugns the quality or integrity
of the Company’s or any of the other Released Parties’ business or employment
practices, or any other disparaging or derogatory remarks about the Company or
any of the other Released Parties, their officers, directors, equityholders,
managerial personnel, or other employees. The Company shall ensure that its
Board members as of the Effective Date do not make to any other party any
statement (whether oral, written, electronic, anonymous, on the Internet, or
otherwise), which directly or indirectly impugns the integrity of the Individual
or any other disparaging or derogatory remarks about the Individual. The
obligations in the preceding sentences shall not prohibit any truthful
statements that are required by applicable law or valid legal process or
prohibit the applicable individuals from making any statements to persons within
or outside the Company with whom the Company or its affiliates has an actual or
prospective business relationship and therefore have a business need to know of
the information communicated in such statements. In executing this Agreement,
the Individual and Company acknowledge and agree that they have knowingly,
voluntarily, and intelligently waived any (i) free speech, free association,
free press, or First Amendment to the United States Constitution (including,
without limitation, any counterpart or similar provision or right under any
State Constitution) rights to disclose, communicate, or publish any statements
prohibited by this subparagraph and (ii) right to file a motion to dismiss or
pursue any other relief under the Texas Citizens Participation Act or similar
state law in connection with any claim or cause of action filed against him or
it by the other party to this Agreement arising from any alleged breach of this
Agreement or the Continuing Obligations.



d.
Cooperation. The Individual shall cooperate fully and completely with the
Company and any of the other Released Parties, at their request, in all pending
and future litigation, investigations, arbitrations, and/or other fact-finding
or adjudicative proceedings, public or private, involving the Company or any of
the other Released Parties. This obligation includes but is not limited to the
Individual promptly meeting with counsel for the Company or the other Released
Parties at reasonable times upon their request, and providing testimony in
court, before an arbitrator or other convening authority, or upon deposition
that is truthful, accurate, and complete, according to information known to the
Individual. If the Individual provides cooperation under this subparagraph
(including without limitation if the Individual appears as a witness in any
pending or future litigation, arbitration, or other fact-finding or adjudicative
proceeding at the request of the Company or any of the other Released Parties),
the Company shall reimburse him, upon submission of substantiating
documentation, for necessary and reasonable out-of-pocket expenses



-13-

--------------------------------------------------------------------------------

Exhibit 10.1


incurred by him as a result of such cooperation (not including attorneys’ fees
unless such fees have been previously authorized in writing by the Company).


9.
Waiver of Certain Rights.



a.
Right to Relief Not Provided in this Agreement. The Individual waives any right
to monetary recovery from the Company or the other Released Parties, whether
sought directly by him or in the event any administrative agency or other public
authority, individual, or group of individuals should pursue any Claim on his
behalf; and he shall not request or accept from the Company or the other
Released Parties, as monetary compensation or monetary damages related to his
employment or the termination of his employment with any of the Released
Parties, anything of monetary value that is not provided for in this Agreement.
Notwithstanding the previous sentence, this Agreement does not limit the
Individual’s right to receive an award for information provided to any
governmental agency.



b.
Right to Class- or Collective-Action Initiation or Participation. The Individual
waives the right to initiate or participate in any class or collective action
with respect to any Claim against the Company or the Released Parties, including
without limitation any Claim arising from the formation, continuation, or
termination of his employment relationship with any of the Released Parties.



10.
No Violations. The Individual represents and warrants that he has no knowledge
that the Company or any of the Released Parties has committed or is suspected of
committing any act which is or may be in violation of any federal or state law
or regulation or has acted in a manner which requires corrective action of any
kind. The Individual further represents and warrants that he has not informed
the Company or any of the other Released Parties of, and that he is unaware of,
any alleged violations of the Company’s standards of business conduct or
personnel policies, of the Company’s integrity or ethics policies, or other
misconduct by the Company or any of the other Released Parties, that have not
been resolved satisfactorily by the Company or the other Released Parties.



11.
Remedies; After-Acquired Evidence.



a.
Remedies. Notwithstanding any other provision in this Agreement, the Company’s
obligation to provide the Severance Benefits to the Individual is subject to the
condition that he complies with his obligations under this Agreement and the
Continuing Obligations. The Company shall have the right to suspend or cease
providing any part of the Severance Benefits, and the Individual shall be
required to immediately repay to the Company the Severance Benefits previously
received by him, if (i) a court of competent jurisdiction determines that the
Individual has materially breached any such obligations or (ii) the Individual
fails to timely sign, return, and not revoke the Ratification, but all other
provisions of this Agreement shall remain in full force and effect.





-14-

--------------------------------------------------------------------------------

Exhibit 10.1


b.
After-Acquired Evidence. Notwithstanding any provision of this Agreement, if the
Company pays the Severance Benefits to the Individual but subsequently acquires
evidence of a condition that existed prior to payment of the Severance Benefits
that a court of competent jurisdiction determines would have given the Company
the right to terminate his employment for Cause (as defined in the Employment
Agreement) before such payment had the Company been fully aware of such
condition, then the Individual shall be required to immediately repay to the
Company the Severance Benefits previously received by him. The Company’s rights
under this subparagraph shall expire if not exercised within three years of the
Separation Date. The Company represents and warrants to the Individual that, as
of the date the Company signs the Agreement, it does not have any knowledge or
suspicion of any after-acquired evidence which would have given it the right to
terminate the Individual’s employment for Cause (as defined in the Employment
Agreement) following payment of the Severance Benefits to the Individual.



c.
The Individual’s Rights. Notwithstanding any provision of this Agreement, the
Individual shall have the right to seek actual damages against the Company,
including but not limited to all Severance Benefits under this Agreement, in a
court of competent jurisdiction if he proves by a preponderance of the evidence
to such court that he is entitled to such benefits due to a breach of the
Agreement by the Company.



d.
Non-Exclusive Rights and Remedies. The Company’s rights and remedies under this
paragraph shall be in addition to any other available rights and remedies should
the Individual breach any applicable obligations, or should the Individual fail
to timely sign, return, and not revoke the Ratification, or should
after-acquired evidence of a Cause (as defined in the Employment Agreement)
condition exist, as well as rights and remedies available under the Company’s
clawback policies or procedures which may provide for forfeiture and/or
recoupment of amounts paid or payable under this Agreement.



12.
Non-Use and Non-Disclosure of Confidential Information. The Individual shall
fully comply with his confidentiality and non-disclosure duties included within
the Continuing Obligations and shall treat this Agreement as Confidential
Information (as defined in the Employment Agreement) for purposes of the
protections under the Employment Agreement.



13.
Insider-Trading Obligations. The Individual acknowledges and agrees that he
shall remain subject to the insider-trading policies and procedures of the
Company and its affiliates through the Separation Date and, as such, may not
during such period trade in their securities in accordance therewith until any
material, nonpublic information he possesses has become public or is no longer
material. The Individual further acknowledges and agrees that he shall remain
subject to all federal and state securities laws applicable to the trading
of securities of the Company or its affiliates while possessing knowledge of
material non-public information regarding the Company and its affiliates.



14.
Nonadmission of Liability or Wrongdoing. The parties to this Agreement
acknowledge that (a) this Agreement shall not in any manner constitute an
admission of liability or wrongdoing



-15-

--------------------------------------------------------------------------------

Exhibit 10.1


on the part of any party to this Agreement; (b) the parties to this Agreement
expressly deny any such liability or wrongdoing; and, (c) except to the extent
necessary to enforce this Agreement, neither this Agreement nor any part of it
may be construed, used, or admitted into evidence in any judicial,
administrative, or arbitral proceedings as an admission of any kind by the
parties hereto.


15.
Jury Trial Waiver; Arbitration; Legal Fees and Expenses. THE INDIVIDUAL HEREBY
WAIVES THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM AGAINST THE COMPANY
OR ANY OF THE OTHER RELEASED PARTIES ARISING OUT OF OR RELATING TO THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION FOR BREACH OR ENFORCEMENT OF THIS
AGREEMENT.



16.
Authority to Execute. The Individual represents and warrants that he has the
authority to execute this Agreement on behalf of all the Releasing Parties.



17.
Governing Law; Venue; Severability; Interpretation. This Agreement and the
rights and duties of the parties under it shall be governed by the laws of the
State of Texas, without regard to any conflict-of-laws principles. Exclusive
venue for any claim between the parties or their affiliates arising out of or
related to this Agreement is in any state or federal court of competent
jurisdiction that regularly conducts proceedings in Tarrant County, Texas.
Nothing in this Agreement, however, precludes either party from seeking to
remove a civil action from any state court to federal court. The provisions of
this Agreement shall be severable. If any one or more provisions of this
Agreement may be determined by a court of competent jurisdiction to be illegal
or otherwise unenforceable, in whole or in part, such provision shall be
considered separate, distinct, and severable from the other remaining provisions
of this Agreement, such a determination shall not affect the validity or
enforceability of such other remaining provisions, and in all other respects the
remaining provisions of this Agreement shall be binding and enforceable and
remain in full force and effect. If any provision of this Agreement is held to
be unenforceable as written by a court of competent jurisdiction but may be made
to be enforceable by limitation, then such provision shall be enforceable to the
maximum limit permitted by applicable law. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.



18.
Attorneys’ Fees and Expenses. If either party pursues any Claim against the
other party for breach or enforcement of this Agreement, the prevailing party,
as determined by a court of competent jurisdiction, shall be entitled to recover
from the non-prevailing party its or his reasonable and necessary attorneys’
fees and costs incurred in prevailing on the Claim.



19.
Assignment. The Individual’s obligations, rights, and benefits under this
Agreement are personal to him and shall not be assigned to any person or entity
without written permission from the Company. The Company may assign this
Agreement without the Individual’s further consent to any affiliate or to any
successor (whether direct or indirect, by purchase, merger, reorganization,
sale, transfer of stock, consolidation, or otherwise) to all or substantially
all of the business and/or assets of the Company. This Agreement shall be



-16-

--------------------------------------------------------------------------------

Exhibit 10.1


binding upon and inure to the benefit of the parties and their respective heirs,
legal representatives, successors, and permitted assigns.


20.
Expiration Date. The Company’s offer of this Agreement shall expire after a
period of 21 days after the date the Individual first received this Agreement
for consideration (the “Expiration Date”). Changes to this Agreement, whether
material or immaterial, do not restart the running of the consideration period.
The Individual may accept the offer at any time before the Expiration Date by
signing this Agreement in the space provided below and returning it to the
Chairman of the Board’s Nominating and Corporate Governance Committee so that
the signed Agreement is received no later than the close of business on the
Expiration Date.



21.
Limited Revocation Right; Effect of Revocation. After signing this Agreement,
the Individual shall have a period of seven days to reconsider and revoke his
acceptance of this Agreement if he wishes (the “Revocation Period”). If the
Individual chooses to revoke his acceptance of this Agreement, he must do so by
providing written notice to the Board before the eighth day after signing this
Agreement, in which case this Agreement shall not become effective or
enforceable and the Individual shall not receive the Severance Benefits.



22.
Effective Date. This Agreement shall become effective and enforceable upon the
expiration of seven days after the Individual signs it (the “Effective Date”),
provided that he signs the Agreement on or before the Expiration Date and does
not revoke his acceptance of the Agreement during the Revocation Period.



23.
Knowing and Voluntary Agreement. The Individual acknowledges that (a) he has
been advised by this paragraph of his right to consult with an attorney of his
choice before signing this Agreement; (b) he has had a reasonable period in
which to consider whether to sign this Agreement; (c) he fully understands the
meaning and effect of signing this Agreement; and (d) his signing of this
Agreement is knowing and voluntary.



24.
Independent Consideration; Common-Law Duties. Whether or not expressly stated in
this Agreement, all obligations and undertakings the Individual makes and
assumes in this Agreement in consideration of the mutual promises and
undertakings in this Agreement and the Severance Benefits. In addition, the
Individual acknowledges and agrees that neither the Company nor any of the other
Released Parties has any legal obligation to provide the Severance Benefits to
him outside of this Agreement or the Employment Agreement.



25.
Entire Agreement. This Agreement, as amended by the Ratification to be executed
and delivered by the Individual in accordance with this Agreement, the
Employment Agreement, the Plan, and the Award Agreements contain and represent
the entire agreements of the parties with respect to their subject matters, and
supersede all prior agreements and understandings, written and oral, between the
parties with respect to its subject matters. Notwithstanding the preceding
sentence, nothing in this Agreement shall be interpreted or construed as
relieving the Individual of complying with the Continuing Obligations. The
Individual agrees that neither the Company nor any of the other Released Parties
has made any promise or representation to him concerning this Agreement not
expressed in this



-17-

--------------------------------------------------------------------------------

Exhibit 10.1


Agreement, and that, in signing this Agreement, he is not relying on any prior
oral or written statement or representation by the Company or any of the other
Released Parties outside of this Agreement but is instead relying solely on his
own judgment and his attorney (if any).


26.
Modification; Waiver. No provision of this Agreement shall be amended, modified,
or waived unless such amendment, modification, or waiver is agreed to in writing
and signed by the Individual and a duly authorized representative of the
Company.



27.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement. The delivery of this Agreement in the
form of a clearly legible facsimile or electronically scanned version by e-mail
shall have the same force and effect as delivery of the originally executed
document.



28.
Internal Revenue Code Section 409A. Except as specified below, the payments and
benefits provided under this Agreement are intended to satisfy the requirements
of Section 409A and this Agreement shall be interpreted and administered in a
manner consistent with that intent. In the event the Separation Date occurs
after December 31, 2019, the parties agree that there is at least a reasonable
basis that the payments and benefits provided hereunder satisfy the requirements
of Section 409A and that any tax reporting will be made in a consistent manner.
In the event the Separation Date occurs prior to January 1, 2020, the aggregate
amount of the Severance Benefits paid pursuant to paragraph 5 of this Agreement
and the 2019 Performance Bonus paid pursuant to paragraph 4 of this Agreement
(such aggregate amount referred to herein as the “409A Income Amount”) shall be
reported to the Individual on IRS Form W-2 in box 1 and in box 12 using Code Z.
In such event, the Company shall pay the Individual an additional amount (the
“409A Gross-Up Payment”) such that the net amount the Individual retains after
paying (i) the tax imposed with respect to the 409A Income Amount under
Section 409A(a)(1)(B) and any interest or penalties with respect to such tax
(such taxes, together with any such interest and penalties, are collectively
referred to as the “Section 409A Tax”) and (ii) any federal, state or local
income or FICA taxes on such Gross-Up Payment shall be equal to the amount the
Individual would have received if the Section 409A Tax were not applicable to
the 409A Income Amount. By way of example, if the 409A Income Amount is
$1,962,600, the Section 409A Tax is $392,520, and the Individual’s total
marginal tax rate is 39.35%, then the 409A Gross-Up Payment would be $647,188.79
($647,188.79 x (1-.03935) = $392,520). The 409A Gross-Up Payment shall be paid
by the Company to the Individual within 30 days after the Individual pays the
Section 409A Tax. All determinations of the Section 409A Tax and Gross-Up
Payment, if any, will be made by tax counsel or other tax advisers acceptable to
the both the Individual and the Company. For purposes of determining the amount
of the Gross-Up Payment, if any, the Individual will be deemed to pay federal
income tax at the highest marginal rate of federal income taxation in the
calendar year in which the 409A Income Amounts are paid or reported (whichever
is earlier) and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Individual’s residence on the date the
409A Income Amounts are paid or reported (whichever is earlier). If any
Section 409A Tax is determined by the Internal Revenue Service, on audit or
otherwise, to be owed by the Individual with respect to any payments or benefits
hereunder (reduced by any amount taken into account hereunder



-18-

--------------------------------------------------------------------------------

Exhibit 10.1


in calculating any prior 409A Gross-Up Payment), the Company must make a 409A
Gross-Up Payment with respect to such amount (plus any interest, penalties or
additions payable by the Individual with respect to such amount) within 30 days
after the Individual pays the Section 409A Tax. The Company and the Individual
must each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for Section 409A Tax with respect to the total 409A Income Amounts.


29.
Third-Party Beneficiaries. The Released Parties besides the Company are intended
to be third-party beneficiaries of this Agreement and therefore may enforce this
Agreement.



30.
Press Release. Before issuing any press release or public announcement regarding
the termination of the Individual’s employment with the Company, the Company
shall consult with the Individual in good faith and allow him a reasonable
opportunity to comment on the content of any such press release or announcement.
Any such press release or public announcement shall, among other things, state
that the Individual is resigning from the Company to seek other business
opportunities or similar words to that affect.



[Signature Page Follows]


-19-

--------------------------------------------------------------------------------

Exhibit 10.1


AGREED as of the dates signed below:


BASIC ENERGY SERVICES, INC.




By: /s/ David Schorlemer
       Name: David Schorlemer
Title: Chief Financial Officer and Senior Vice President


Date Signed: September 13, 2019


    THOMAS MONROE PATTERSON




By: /s/ Thomas Monroe Patterson
       Thomas Monroe Patterson




  
  Date Signed: September 13, 2019









-20-

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A
RENEWAL AND RATIFICATION OF RELEASE


IMPORTANT NOTICE: The Individual should not sign this Ratification before his
Separation Date and should instead sign it between the Separation Date and seven
days thereafter. Upon signing, the Individual agrees to immediately return a
signed copy of this Ratification to the Chairman of the Board’s Nominating and
Corporate Governance Committee.


1.    The Individual previously executed a Separation and Release Agreement with
the Company (the “Separation Agreement”) which is incorporated here by
reference. Capitalized terms not defined in this Ratification shall have the
same definitions as assigned in the Separation Agreement.


2.    Paragraph 7 of the Separation Agreement contains a Full and Final Release.
In exchange for, and as a condition precedent to payment of, the Severance
Benefits to the Individual under paragraph 5 of the Separation Agreement and the
other promises and undertakings of the Company in the Separation Agreement, the
Individual hereby (a) agrees that subparagraph 7(c) of the Separation Agreement
is hereby modified and amended to read in its entirety as follows: “waive or
release any right or Claim under the ADEA or otherwise that may arise after the
date this Ratification is signed and delivered by the Individual”; and (b)
renews and ratifies his acceptance of the Full and Final Release under paragraph
7 of the Separation Agreement as so modified and amended. The Individual
acknowledges that he is advised by this paragraph of his right to consult with
an attorney of his choice before signing this Ratification.
3.    This Ratification shall become effective and enforceable upon the eighth
(8th) day after the Individual signs and returns it to the Chairman of the
Board’s Nominating and Corporate Governance Committee (the “Effective Date”). At
any time before the Effective Date, the Individual may revoke his acceptance of
this Ratification by notifying the Chairman of the Board’s Nominating and
Corporate Governance Committee of his revocation in writing.
4.    If the Individual does not sign this Ratification between the Separation
Date and seven days thereafter, or if he timely revokes his acceptance of this
Ratification, he shall not be entitled to receive any part of the Severance
Benefits. If the Individual signs and does not timely revoke his acceptance of
this Ratification, the Severance Benefits shall be provided to him in accordance
with the Separation Agreement’s terms.


5.    The Individual fully understands the meaning and effect of his action in
signing this Ratification, and his signing of this Ratification is knowing and
voluntary.


6.    This Ratification does not waive any rights or claims under the Age
Discrimination in Employment Act that may arise after the date it is signed by
the Individual.


AGREED on the date shown below:
                    
Thomas Monroe Patterson


Date Signed





